Case 2:15-cr-00289-ILRL-DMD Document 702-2 Filed 12/23/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA


UNITED STATE OF AMERICA                *   CRIMINAL ACTION
                                       *
VERSUS                                 *   CASE NO.: 15-289
                                       *
ANDRE DOMINICK,                        *   SECTION: “B”
                                       *
                                       *
                              NOTICE OF HEARING

        Please take Notice that the undersigned will bring the attached Motion to
Continue Trial for hearing before the Honorable IVAN L.R. LEMELLE, United States
District Judge, 500 Camp Street, New Orleans, Louisiana at 2:00 pm on the 7th day of
January, 2020.

                                    Metairie, Louisiana, this 23rd day of December 2019

                                           Respectfully submitted:


                                           _s/Paul C. Fleming, Jr.    _________
                                           PAUL C. FLEMING, JR., LA Bar # 23076
                                            2821 Kingman St., Suite C
                                           P.O. Box 491
                                           Metairie, LA 70004
                                           504-888-3394
                                           pfleming@fleminglaw.net
                                           Attorney for ANDRE DOMINICK




                                              1
Case 2:15-cr-00289-ILRL-DMD Document 702-2 Filed 12/23/19 Page 2 of 2




                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA


UNITED STATE OF AMERICA                      *       CRIMINAL ACTION
                                             *
VERSUS                                       *       CASE NO.: 15-289
                                             *
ANDRE DOMINICK                               *       SECTION: “B”
                                             *
                                             *




                            CERTIFICATE OF SERVICE



   I hereby certify that I have served the foregoing pleading on all counsel by the Clerk’s

CM/ECF/electronic mail this day of 23rd of December, 2019.



                                                     s/Paul C. Fleming, Jr. ___________
                                                     PAUL C. FLEMING, JR.




                                                 2
